Exhibit 10.31
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 1, 2009 (the “Effective Date”), between NANOSPHERE, INC., a Delaware
corporation having an office at 4088 Commercial Avenue, Northbrook, Illinois
60062 (the “Company’), and WILLIAM P. MOFFITT, an individual residing at 942
Pine Tree Lane, Winnetka, Illinois 60093 (“Executive”).
PREAMBLE
The Company and Executive are parties to that certain Employment Agreement (the
“Initial Employment Agreement”) dated as of July 19, 2004, as amended by First
Amendment to Moffitt Employment Agreement dated as of March 16, 2006, providing
for Executive to be employed as the Company’s President and Chief Executive
Officer. The “Employment Term” under the Initial Employment Agreement expired on
July 19, 2008 but, pursuant to its terms, was automatically extended through
July 19, 2009. Executive and the Company wish to replace the Initial Employment
Agreement with this Agreement from and after the Effective Date hereof.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:
1. Definitions. Unless otherwise defined herein, the following terms shall have
the following respective meanings:
“Benefits” means those benefits set forth in Section 3.3 herein.
“Board” means the Board of Directors of the Company.
“Bonus” means payments earned by Executive to the date of determination provided
for in Section 3.2 herein.
“Cause” means (i) any felony conviction or admission of guilt, (ii) any breach
or nonobservance by Executive of any material covenant set forth herein,
provided that the Board has given Executive written notice of such breach or
nonobservance and Executive has failed to cure such breach or nonobservance
within a period reasonable under the circumstances, (iii) any willful,
intentional or deliberate disobedience or neglect by Executive of the lawful and
reasonable orders or directions of the Board, provided that the Board has given
Executive written notice of such disobedience or neglect and Executive has
failed to cure such disobedience or neglect within a period reasonable under the
circumstances, or (iv) any willful or deliberate misconduct by Executive that is
materially injurious to the Company.

 

 



--------------------------------------------------------------------------------



 



“Change in Control” means (i) the purchase or other acquisition by any person,
entity or group of persons, within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 or any comparable successor provisions (other
than stockholders (or affiliates thereof) of the Company as of the date of the
Initial Employment Agreement), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the
outstanding shares of Common Stock of the Company (on a fully-diluted basis) or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors of the Company; (ii) the
consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which persons who were stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company; or (iii) the sale of all or substantially all of the
Company’s assets.
“Diminution in Responsibility” means any of (i) a material diminution in
Executive’s duties or responsibilities or the assignment to Executive of duties
that are materially inconsistent with his duties as President and Chief
Executive Officer of the Company or that materially impair Executive’s ability
to function in his position; (ii) the Company’s failure, during the Employment
Term, to cause the election of Executive to the Board; (iii) a relocation of the
Company’s principal offices, without Executive’s acquiescence or consent, to a
location that is more than a 50 mile radius from its current location; (iv) any
material reduction in the compensation and benefit opportunities of the
Executive (measured in the aggregate); or (v) any breach by the Company of any
material provision of this Agreement, provided that Executive has given the
Company written notice of such breach and the Company has failed to cure such
breach within a period that is reasonable under the circumstances.
“Employment Term” is as defined in Section 4.
“Good Reason” means either a Change in Control or a Diminution in
Responsibility.
“Permanent Disability” means Executive’s inability to substantially perform his
duties and responsibilities hereunder by reason of any physical or mental
incapacity for a period of 180 consecutive days, or two or more periods of 90
consecutive days each in any 360-day period.
“Plan” means the Company’s 2007 Equity Incentive Plan.
2. Employment.
2.1 Employment Duties. Subject to the terms and conditions of this Agreement,
Executive is hereby employed by the Company to continue to serve as its
President and Chief Executive Officer. Executive accepts such employment, and
agrees to discharge all of the duties normally associated with said positions,
and to faithfully and to the best of his abilities perform such other services
consistent with his position as a senior executive officer as may from time to
time be assigned to him by the Board. Notwithstanding the foregoing, however,
Executive may serve on the boards of directors of other companies, and in civic,
cultural, philanthropic and professional organizations, so long as such service
does not detract from the performance of Executive’s duties hereunder. At all
times during which Executive remains President and Chief Executive Officer of
the Company, Executive shall, as and when duly elected or appointed, serve as a
member of the Board and, at the request of the Board, as an officer or director
of any Company affiliate, in each case without additional remuneration therefor.
Employee will perform his duties hereunder at the Company’s offices.

 

2



--------------------------------------------------------------------------------



 



2.2 No Conflicting Agreements. Executive represents and warrants that neither
Executive’s entry into this Agreement nor Executive’s performance of Executive’s
obligations hereunder, will conflict with or result in a breach of the terms,
conditions or provisions of any other agreement, understanding or obligation of
any nature to which Executive is a party or by which Executive is bound,
including, without limitation, any development agreement, noncompetition
agreement or confidentiality or nondisclosure agreement previously entered into
by Executive.
3. Compensation and Benefits.
3.1 Base Salary. During the term of Executive’s employment hereunder, the
Company shall pay Executive a salary at the annual rate of $427,450 or such
greater amount as the Board may from time to time establish pursuant to the
terms hereof (the “Base Salary”). Such Base Salary shall be reviewed annually
and may be increased, but not decreased, by the Board in its sole discretion.
The Base Salary shall be payable in accordance with the Company’s customary
payroll practices for its senior management personnel.
3.2 Bonus.
(a) Performance Bonus Opportunity. For calendar year 2009, Executive will be
eligible to earn and receive a performance bonus, to a target of $256,470, which
bonus amount will be discretionary and awarded by the Board, based upon the
recommendations of the Compensation Committee of the Board. For calendar year
2010, the target amount of this bonus opportunity will be not less than
$150,000. For calendar years after 2010, Executive will be entitled to
participate in a senior management bonus plan at a bonus percentage or target
amount appropriate to the then stage of the Company’s development and
commensurate with the compensation of other chief executive officers of
comparable companies, but in no event less than $150,000 per calendar year.
(b) Transaction Bonus Opportunity. In addition, Executive shall have the right
to earn and receive a transaction bonus in an amount equal to 1% of the net
proceeds of any transaction constituting a Change in Control of the Company,
accomplished during the Employment Term, or within six months thereafter (unless
Executive’s termination was voluntary other than for Good Reason, or was for
Cause), with the consent, approval or direction of the Board, which bonus will
be paid to Executive in the same form and at the same times and subject to the
same conditions as proceeds of the transaction are payable to the Company or
shareholders of the Company upon and following the consummation of such Change
in Control transaction.
3.3 Benefits.

 

3



--------------------------------------------------------------------------------



 



(a) Benefit Plans. During the Employment Term, Executive may participate, on the
same basis and subject to the same qualifications as other senior management
personnel of the Company, in any benefit plans and policies in effect with
respect to senior management personnel of the Company.
(b) Reimbursement of Expenses. During the Employment Term, Company shall pay or
promptly reimburse Executive, upon submission of proper invoices in accordance
with the Company’s normal procedures, for all reasonable out-of-pocket business,
entertainment and travel expenses incurred by Executive in the performance of
his duties hereunder.
(c) Vacation. During the Employment Term, Executive shall be entitled to
vacations in accordance with the policies of the Company applicable to senior
management personnel from time to time.
(d) Withholding. The Company shall be entitled to withhold from amounts payable
or benefits accorded to Executive under this Agreement all federal, state and
local income, employment and other taxes, as and in such amounts as may be
required by applicable law.
(e) Reimbursement of Legal Fees. The Company will reimburse Executive, upon
presentation of an invoice therefor, in an amount not to exceed Five Thousand
Dollars ($5,000), for attorneys’ fees and costs incurred by Executive in
connection with the review, negotiation and documentation of this Agreement and
related agreements on Executive’s behalf.
4. Employment Term.
The term of this Agreement (the “Employment Term”) shall commence as of the
Effective Date and shall end on the close of business on the day immediately
preceding the third anniversary of the Effective Date. The Employment Term shall
be automatically extended for additional one-year periods (each a “Renewal
Period”) unless Executive notifies the Board or the Board notifies Executive at
least 90 days prior to the expiration of the Employment Term that the notifying
party does not wish to extend such Employment Term. Executive’s employment
hereunder shall be coterminous with the Employment Term, unless sooner
terminated as provided in Section 5.
5. Termination; Severance Benefits.
5.1 Generally. Either the Board or Executive may terminate Executive’s
employment hereunder, for any reason, at any time prior to the expiration of the
Employment Term, upon sixty (60) days prior written notice to the other party.
Upon termination of Executive’s employment hereunder for any reason, Executive
shall be deemed simultaneously to have resigned as a member of the Board and
from any other position or office he may at the time hold with the Company or
any of its affiliates.
5.2 Termination by Executive.
(a) No Reason. If, prior to the expiration of the Employment Term, Executive
voluntarily resigns from his employment, other than for Good Reason,
(i) Executive shall receive no further Base Salary or Bonus hereunder (except to
the extent accrued to the date of termination), and (ii) Executive shall cease
to be covered under or be permitted to participate in or receive any of the
Benefits (except to the extent of accrued vacation or as permitted under the
terms of any applicable benefit plans (but at no further expense to the
Company)).

 

4



--------------------------------------------------------------------------------



 



(b) Good Reason. If, prior to the expiration of the Employment Term, Executive
terminates his employment hereunder for Good Reason, Executive shall be
entitled, in addition to all other items of Base Salary, Bonus, unreimbursed
expenses and other entitlements to the date of termination:
(i) to receive payment at the rate of his Base Salary in effect on the
termination date for a period of eighteen (18) months following the date of
termination if termination was based on Diminution in Responsibility, but for
thirty (30) months following the date of termination if termination was based on
Change in Control, in each case payable in accordance with the Company’s
customary payroll practices but subject to Section 7 hereof;
(ii) to receive (to the extent then remaining unpaid) payment of the full target
amount of his performance bonus opportunity under Section 3.2 for the calendar
year in which the termination occurs, with payment to occur within two and
one-half months thereafter, subject to Section 7 hereof; and
(iii) to immediate and full vesting, on the date of termination, of all
outstanding options and restricted stock awards granted to him under the Plan,
which options shall remain exercisable for a period of one (1) year following
the date of termination (or the expiration of the option’s term if earlier).
In order to receive his payments and other benefits under this subsection,
however, Executive must voluntarily terminate his employment with the Company
within one (1) year of such Change in Control or Diminution in Responsibility,
as the case may be.
5.3 Termination by the Company.
(a) Without Cause. If, prior to the expiration of the Employment Term, the
Company terminates Executive’s employment hereunder without Cause, Executive
shall be entitled to receive, in addition to all other items of Base Salary,
Bonus, unreimbursed expenses and other entitlements to the date of termination,
the payments, rights and benefits provided for in Section 5.2(b) above as if
termination had been based on a Diminution in Responsibility, subject to
Section 7 below.
(b) For Cause. If, prior to the expiration of the Employment Term, the Company
terminates Executive’s employment hereunder for Cause, Executive shall
(i) receive no further Base Salary or Bonus hereunder (except to the extent
accrued or earned to the date of termination), and (ii) cease to be covered
under or be permitted to participate in or receive any of the Benefits (except
for accrued vacation or as permitted under the terms of any applicable benefit
plans (but at no further expense to the Company)).

 

5



--------------------------------------------------------------------------------



 



(c) Upon Permanent Disability. If, prior to the expiration of the Employment
Term, thc Company terminates Executive’s employment hereunder upon Executive’s
Permanent Disability, Executive shall be entitled to (i) receive all items of
Base Salary, Bonus, unreimbursed expenses and other entitlements to the date of
termination and (ii) the immediate and full vesting of all outstanding options
and restricted stock awards granted to him under the Plan, and to the exercise
of such options by Executive or Executive’s personal representative within one
(1) year of the date of termination of employment due to Executive’s Permanent
Disability.
(d) Upon Death. If, prior to the expiration of the Employment Term, Executive
dies, Executive (or his estate) shall be entitled to the payments, rights and
benefits provided for in Section 5.3(c) above as if Executive had been
terminated upon his Permanent Disability.
5.4 Termination Due to Non-Renewal of Agreement by the Company. In the event the
Company notifies Executive under Section 4 that it will not renew this Agreement
for any Renewal Period, Executive shall be entitled to the payments, rights and
benefits provided for in Section 5.2(b) above, as if termination had been based
on a Diminution in Responsibility.
5.5 Additional Benefits upon Termination. In addition to other payments or
benefits to which Executive may then be entitled under other provisions of this
Agreement, upon Executive’s termination for Good Reason, without Cause or by
reason of Permanent Disability or non-renewal of this Agreement by the Company,
Executive shall be entitled to (i) at the Company’s expense and during the
18-month period following termination based on Diminution in Responsibility,
termination by the Company without Cause or by reason of Executive’s Permanent
Disability or non-renewal of this Agreement by the Company, but the 30-month
period following termination based on a Change in Control, the equivalent of the
Benefits set forth in Section 3.3(a) on the same terms and conditions as would
have applied had Executive continued to be employed for such periods. To the
extent provision by the Company of any such Benefits is not permitted either
pursuant to Section 7 below or by the terms of any applicable Company benefit
plan, the Company shall take whatever steps may be appropriate or necessary to
ensure, at the Company’s expense, the enjoyment by Executive (or, as applicable,
his legal representative), of substantially similar benefits upon substantially
similar terms and conditions. It is understood that, in connection with
post-termination of participation in Benefits hereunder, Executive shall not be
entitled to participate in any Benefits instituted or adopted by the Company
after Executive’s termination, but only those in which Executive was a
participant prior to termination.
5.6 Release for Post-Termination Benefits. In order to be eligible to receive
any benefits provided for in this Agreement that become due on or following
termination of employment hereunder, Executive shall be required to execute and
deliver to the Company a full release of any claims or causes of action that the
Executive might otherwise have or claim to have or assert against the Company,
other than a claim for any of the post-termination benefits provided for
hereunder, in such form as the Company may reasonably require.

 

6



--------------------------------------------------------------------------------



 



6. Golden Parachute Excise Tax.
The Company shall reimburse Executive for (i) any excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) on
any portion of the compensation or benefits payable by the Company or its
Affiliates to Executive under this Agreement, all other contracts, arrangements
or programs, and (ii) any such excise tax and any other taxes imposed by the
Code or under state or local law on the payments provided for in this Section 6.
Executive and the Company agree to reasonably cooperate to mitigate the amount
of any such tax that might become payable. The Company shall pay to Executive
the payments, or portions thereof, provided for in this Section 6 not later than
fifteen (15) days prior to the date on which such taxes, or portions thereof,
are due as determined by the tax counsel referred to below. Tax counsel selected
by the Company and reasonably acceptable to Executive shall determine the
amounts (if any) due Executive under this Section 6, based on the actual tax
rates to which Executive is subject at the time. Executive shall provide such
counsel with such information as such counsel reasonably requests in connection
with such determination. All determinations of tax counsel shall be binding on
Executive and the Company. Tax counsel shall determine that payments shall be
due hereunder only if, and to the extent that, it is more likely than not that
the payments or benefits are subject to a tax. In making the determinations
required by this Section 6, tax counsel may rely on benefit consultants,
accountants or other experts. The Company agrees to pay all reasonable fees and
expenses of such tax counsel, benefits consultants, accountants or other
experts. If, subsequent to the payment to Executive of payments pursuant to this
Section 6, the tax counsel referred to in this Section 6 reasonably determines
that the amount of the payments paid pursuant to this Section 6 are greater
than, or less than, the amount required to have been paid, Executive shall
reimburse the Company an amount, or the Company shall pay to Executive an
additional amount, respectively, based upon such determination. In the event
that tax counsel referred to in this Section 6 reasonably determines that
Executive is required to pay excise tax, interest or penalties to a governmental
taxing authority as a result of his non-payment of taxes where such tax counsel
had determined that such taxes need not be paid or as a result of a
miscalculation of such taxes, the Company shall pay to Executive an additional
amount equal to (A) the amount of such interest and/or penalties, (B) the excise
tax which was not paid and (C) any excise tax and any other taxes imposed by the
Code or under state or local law on the payments provided for in this sentence.
7. 409 A Tax Liability.
Any provision of this Agreement to the contrary notwithstanding, the Company
will suspend paying Executive any cash amounts that Executive is entitled to
receive pursuant to Section 5 and Section 6 thereof during the six (6) month
period following termination of Executive’s employment (the “409A Suspension
Period”), unless the Company reasonably determines that paying such amounts in
accordance with Section 5 and Section 6 thereof will not result in Executive’s
liability for additional tax under Section 409A of the Code. As soon as
reasonably practicable after the end of the 409A Suspension Period, Executive
will receive a lump sum payment in cash for an amount equal to any cash payments
that the Company does not make during the 409A Suspension Period. Thereafter,
Executive will receive any remaining payments pursuant to Section 5 and
Section 6 thereof, in accordance with the terms of such Sections (as if there
had not been any suspension of payments).
8. General.

 

7



--------------------------------------------------------------------------------



 



8.1 Governing Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Illinois, without regard to the conflicts of law
rules thereof.
8.2 Binding Effect. This Agreement shall extend to and be binding upon
Executive, his legal representatives, heirs and distributees and upon the
Company, its successors and assigns regardless of any change in the business
structure of the Company.
8.3 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.
8.4 Entire Agreement; Termination of Initial Employment Agreement; Amendment.
Except for any stock option or stock award agreement between the parties, this
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof. Without limitation of the foregoing, the Initial
Employment Agreement is hereby terminated in its entirety and shall be of no
further force or effect from and after the Effective Date, and from and after
the Effective Date neither party shall have any surviving rights or obligations
thereunder. No waiver, modification or change of any provision of this Agreement
shall be valid unless in writing and signed by both parties.
8.5 Waiver. The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
8.6 Severability. If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
8.7 Resolution of Disputes. Any disputes arising under or in connection with
this Agreement between Executive and the Company (or any officer, director,
Executive or agent of the Company) shall, at the election of Executive or the
Company, be resolved by confidential binding arbitration, to be held in Chicago,
Illinois (or in such other location as the Company may at the time be
headquartered) in accordance with the rules and procedures of the Model
Employment Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
8.8 Notices. All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:

  (i)   If to the Company to:

Mr. Mark Slezak
Chairman of the Board
Nanosphere, Inc.
c/o Lurie Investments, Inc.
440 W. Ontario Street
Chicago, IL 60654


 

8



--------------------------------------------------------------------------------



 



      copy to:

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, NY 10022
Attention: Esteban A. Ferrer, Esq.

  (ii)   If to Executive to:

Mr. William P. Moffitt
942 Pine Tree Lane
Winnetka, IL 60093

copy to:
        [Executive’s counsel]

                                        

                                        

or to such other addresses as may hereafter be specified by notice in writing by
either of the parties, and shall be deemed given three business days after the
date so mailed or sent. Notwithstanding any other provision of this Agreement,
neither party shall have the benefit of, or be entitled to, any notice or cure
period for any breach of a material provision hereof that is not reasonably
susceptible of cure.
8.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same agreement.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  /s/ William P. Moffitt     William P. Moffitt             
Nanosphere, Inc.
      By:   /s/ Mark Slezak       Mark Slezak, Chairman of the Board           
 

 

